(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
A la moción solicitando la posposición de la vista y un nuevo tér-mino para radicar la transcripción de la evidencia: habiéndose in-terpuesto la apelación desde marzo 29, 1940, y pedídose su desesti-mación por abandono desde febrero cinco último con notificación al abogado del apelante que es el mismo por medio del cual solicita abora la suspensión y el nuevo término, sin alegar becbos ni razones que expliquen el abandono y justifiquen el ejercicio de la discreción del tribunal en su favor, vistos los casos de Báez v. Honoré, 56 D.P.R. 31, Municipio Aguas Buenas v. De la Fuente, 56 D.P.R. 105 y Pillot v. White Star Bus Line, ante, pág. 129, no ha lugar.